Citation Nr: 0836241	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected endometriosis.  

2.  Entitlement to service connection for residuals of a 
right fifth metatarsal bunionectomy (right foot condition).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
February 1998, and from December 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In August 2008, the veteran appeared and testified at a 
videoconference hearing.  The transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences symptoms consistent with pelvic 
pain, heavy or irregular bleeding that is not controlled by 
treatment due to her service-connected endometriosis.

3.  The veteran's right foot condition is related to her 
period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-
connected endometriosis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.116, Diagnostic Code 7629 (2007).

2.  The veteran's right foot condition is attributable to her 
period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2005, August 2005, and May 2008, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims for an increased 
rating and service connection, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of her claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board finds that the veteran is not prejudiced as service 
connection is being granted for her claim of service 
connection for a right foot condition and any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
The veteran was also provided notice in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in the May 
2008 letter.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices were given prior to the 
appealed AOJ decision, dated in January 2006.  The notice in 
compliance with Vazquez, however, was not timely.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in May 2008 and a Supplemental Statement of the Case 
was issued subsequent to that notice in June 2008, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the nature and severity of her disabilities, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In August 2008, the 
veteran appeared and testified at a videoconference hearing 
before the undersigned at the Waco RO.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  



Increased rating

The veteran contends that she is entitled to an initial 
rating in excess of 10 percent for her service-connected 
endometriosis.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's endometriosis is rated under Diagnostic Code 
7629.  Under this code a 10 percent rating is awarded for 
pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control; a 30 percent rating, for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment; and a 50 percent rating, the maximum, for lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  See 38 C.F.R. § 
4.116, Diagnostic Code 7629.

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's service medical records (SMRs) reflect 
consistent treatment for significant pelvic pain.  
Additionally, the veteran was diagnosed as having 
endometriosis while in service.  According to an October 2004 
treatment record, the veteran began Lupron treatment in 
November 2003.  It was recommended that the veteran 
discontinue the Lupron treatment in November 2004, and 
instead undergo a hysterectomy.  The veteran reported 
severely intense, throbbing, sharp pain localized in the 
pelvic region.  The veteran indicated that the Lupron 
treatment generally controlled her symptoms, but would often 
supplement the Lupron with Percocet if there were additional 
symptoms.  She was noted to be stable on Lupron.  

In a February 2005 VA treatment record, the veteran was noted 
to have been on Lupron but continued to have lower abdominal 
pain.  The veteran did not report any urinary problems.  

In November 2005, the veteran underwent a VA gynecological 
examination.  The veteran reported her treatment with Lupron, 
but the symptoms of her endometriosis returned.  At the time 
of the examination, the veteran had recently experienced a 
premature labor of twins and had to undergo a D&C.  The 
veteran reported that she only treated her endometriosis 
symptoms with Percocet.  She also related a history of severe 
pelvic pain and severe dysmenorrhea beginning in 2002.  Upon 
physical examination, there was no evidence of cystocele or 
rectocele.  The cervix was noted to be posterior with the 
corpus normal in size and retroverted.  The pelvic 
endometriosis diagnosis was confirmed.  

In October 2007, the veteran underwent another VA 
gynecological examination.  She reported having premature 
labor and the loss of a pregnancy of twins since the last VA 
examination.  Following another pregnancy, the veteran 
reported heavy flow for two weeks with dysmenorrhea.  The 
veteran was again prescribed Lupron.  Since taking the 
Lupron, the veteran reported no menses and only one occasion 
of spotting.  The veteran asserted that the only cure for her 
endometriosis would be to undergo a total hysterectomy, but 
her gynecologist had advised against it.  It was noted that 
by the veteran undergoing Lupron treatment, menstruation 
would be prevented and the pain she experiences around 
menstrual periods would be obviated.  At the time of the 
examination, the veteran had no symptoms related to her 
endometriosis.  Upon physical examination, there was no 
rectovaginal fistula or urethrovaginal fistula, nor was there 
rectocele or cystocele.  

At the veteran's August 2008 hearing, she testified that 
currently takes various painkillers due to the symptoms 
related to her endometriosis.  She reported that her 
menstrual cycle was abnormal and that she could have bleeding 
of three to four weeks at a time.  The veteran indicated that 
she was prescribed Lupron to help control the bleeding, but 
was taken off of it due to the side effects, including the 
fact that the veteran had a miscarriage.  She related that 
she lost two children in 2005 due to the medications 
prescribed for her endometriosis.  She testified that she was 
told she would not be prescribed it again.  

Given the evidence as outlined above, the Board finds that 
the veteran's symptoms are more consistent with those 
associated with a 30 percent rating under Diagnostic Code 
7629.  Although there are times that the veteran's 
endometriosis appeared to be controlled by medication, there 
is evidence that treatment was ineffective.  The veteran 
continually requires the use of pain medications to combat 
her symptoms and has regularly reported severe abdominal pain 
and bleeding.  The veteran has credibly testified that she 
sometimes bleeds from three to four weeks per month.  In an 
effort to properly rate this veteran, the Board finds all 
reasonable doubt in the veteran's favor and that her symptoms 
are more closely analogous to those associated with a 30 
percent rating.  Thus, a 30 percent rating is awarded for the 
veteran's service-connected endometriosis.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  As such, the 30 percent rating for the veteran's 
endometriosis is awarded for the entire period in question.  
The Board has also considered whether staged ratings are 
appropriate as contemplated by Hart, but finds that staged 
ratings are not warranted under these circumstances.

The veteran is not entitled to a rating in excess of 30 
percent for her service-connected endometriosis as there is 
no evidence of lesions involving the bowel or bladder with 
associated symptoms.  

The veteran does not assert that she is totally unemployable 
because of her service-connected endometriosis, nor has she 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
her endometriosis.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to her 
endometriosis, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


Service connection 

The veteran seeks service connection for her right foot 
condition.  It is contended that while in service, she had 
bunions on both of her feet, but was advised only to undergo 
surgical treatment for one foot at a time.  The veteran 
maintains that her right foot condition had its onset at the 
same time as her left foot.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Again, it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The veteran's SMRs are generally devoid of any specific 
reference to complaints of or treatment for right foot pain.  
The SMRs do reflect a diagnosis of and surgery to repair a 
Tailor's bunion of the left foot.  In the records referencing 
treatment for the left foot, there were two separate 
notations for Tailor's bunion.  For example, in the same 
problem list there was a "Tailor's bunion left" notation, 
as well as a generalized "Tailor's bunion" notation below 
it.  In March 2005, the veteran underwent a bunionectomy of 
the right foot.  This was the same surgery performed on her 
left foot during service in September 2004.  
In March 2005, the veteran underwent a VA examination of the 
feet and the examination was focused on her service-connected 
left foot disability.  The veteran was merely noted to have 
recently undergone a right, fifth toe bunionectomy.  

In September 2005, the veteran underwent another VA 
examination of the feet.  The veteran reported her initial 
onset of right bunion pain while on active duty in 2002.  The 
pain was located in the external aspect of her right foot.  
The veteran stated that she reported this to the military 
nurse and was not given treatment.  The right foot pain 
worsened resulting in her March 2005 bunionectomy.  The 
veteran reported that she avoids walking, running, jumping, 
squatting, and touching the area.  She advised that when 
participating in prolonged activities she uses a right foot 
brace.  Physical examination revealed mild tenderness on the 
lateral aspect of the right foot at the level of the bunion.  
X-rays revealed an irregularity at the head of the fifth 
metatarsal which may have been surgical in origin.  There was 
narrowing present in the metatarsophalangeal joint of the 
fifth toe.  The examiner ultimately diagnosed the veteran as 
having residuals of a bunionectomy of the little toe with 
mild osteoarthritis of the metatarsophalangeal joint.  No 
opinion was given.  

During the veteran's August 2008 hearing, she testified that 
she had problems with bunions in both feet while in service.  
The veteran recalled constant repelling and jumping during 
service.  She stated that her toes appeared broken, and she 
underwent surgery on her left foot while still in service.  
The veteran testified that she did not have her right foot 
bunionectomy while in service as the treating personnel 
recommended that she wait until her left foot had healed from 
its bunionectomy.  The veteran indicated that she could not 
wear braces on both feet at the same time, so she could only 
undergo surgery of one foot at a time.  She reported that 
both surgeries were performed by the same doctor.  

The Board finds that the veteran competently testified that 
her right foot pain had its onset during service and that her 
bilateral bunions were incurred during service.  The veteran 
is competent to report her in-service right foot pain.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Consistent with her 
testimony, she underwent bunionectomies of both feet, only 
one of which occurred in service.  Her right bunionectomy, 
however, was performed merely three months following service 
separation.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's right foot 
condition had its onset during service.  Thus, service 
connection for residuals of a right fifth metatarsal 
bunionectomy is granted.  


ORDER

A 30 percent rating for endometriosis is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for residuals of a right fifth metatarsal 
bunionectomy is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


